COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00345-CV


Season Jennifer Weeter                   §    From County Court at Law No. 1

v.                                       §    of Tarrant County (2017-004166-1)

                                         §    August 16, 2018
NAPA Ventures Woodbridge, LLC
d/b/a Woodbridge Townhomes               §    Opinion by Justice Kerr


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the case should be dismissed as moot. It is ordered that the trial court’s judgment

is vacated and that the case is dismissed as moot.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Elizabeth Kerr__________________
                                       Justice Elizabeth Kerr